TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-05-00350-CR



                               Jonathan Shawn Goosby, Appellant

                                                   v.

                                    The State of Texas, Appellee




       FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
             NO. 55829, HONORABLE JOE CARROLL, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Jonathan Shawn Goosby seeks to appeal from a judgment of conviction for burglary

of a habitation. The trial court has certified, and the record confirms, that this is a plea bargain case

and Goosby has no right of appeal. See Tex. R. App. P. 25.2(a)(2). The appeal is dismissed. See

id. rule 25.2(d).




                                                __________________________________________

                                                W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Patterson and Puryear

Dismissed for Want of Jurisdiction

Filed: June 23, 2005

Do Not Publish